DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/22 has been entered. 
Terminal Disclaimer
The terminal disclaimer filed 6/16/22 is accepted. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (KR 20-2013-0004512) in view of Kirby (US 7631648).
Claim 1: Oh discloses a hair clip (see Figs 2-3) comprising: a curvilinear upper clamping arm (10) including a tip (16) formed at a front end of the upper clamping arm, two opposed side ears (15) adjacent a rear end of the upper clamping arm and each having an aperture (see Fig 2), a plurality of first elongated projections (projections 19 near tip end of upper clamping arm) and a plurality of second elongated projections (shorter projections 19 near hinged end of upper clamping arm) disposed on a lower surface of the upper clamping arm wherein the second elongated projections are shorter than the first elongated projections (see Fig 3). A curvilinear lower clamping arm (20) has a radius of curvature greater than a radius of curvature of the upper clamping arm (see Fig 3) and a front end of the lower clamping arm abuts against an inner side surface of the tip of the upper clamping arm (see Fig 3). Two opposed side brackets (22) are adjacent a rear end of the lower clamping arm (see Fig 2) and arranged between the two side ears (see Fig 3) and each side bracket has an aperture (see Fig 2). A hinge assembly (30+31) including a torsion spring (30) disposed between the side ears and the side brackets (see Figs 2-5) and having a hinge pin (31) inserted through the apertures in the side ears and the side brackets with the torsion spring arranged to engage an inner surface of each side bracket (see Figs 2-5). Opening and closing the hair clip is completed by the upper and lower clamping arms pivoting via the hinge assembly because that is how these clips work and when the clip is closed, the front end of the lower clamping arm abuts against the inner surface of the tip of the curvilinear upper clamping arm. 
Oh discloses the invention essentially as claimed except for a series of openings extending from adjacent the two side ears to a free end of the lower clamping arm and the plurality of first elongated projections extending through these openings. Kirby, however, teaches a hair clip (10) including a curved upper clamping arm (12) hinged (20) to a curved lower clamping arm (14) and teaches providing the lower clamping arm with a series of openings (30, Fig 3) extending from adjacent the side ears (see Figs 1-3) to a free end of the lower clamping arm and a plurality of first elongated projections (22) extending from a lower surface of the upper clamping arm (see Figs 1-3) with the plurality of first elongated projections (22) extending through these openings when the clip is closed (see Fig 5; Col 3, 10-25) in order to better hold the hair and the clip together in position during use (Col 3, 10-25). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the hair clip of Oh by providing the lower clamping member with a series of openings that mate with the plurality of first elongated projections in view of Kirby in order to better hold the clip in place during use. 
Modified Oh discloses the invention essentially as claimed except for some of the elongated projections, specifically the plurality of second shorter elongated projections, not extending through the openings. Oh does, however, disclose the first and second projections having different lengths. However, it would have been an obvious matter of design choice to modify the hair clip of modified Oh by providing the plurality of shorter elongated projections (the second elongated projections) to remain short and not extend through the openings, since the applicant has not disclosed that only some of the projections extending through the openings solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with all of the projections extending through the openings. 
Claim 7: Modified Oh discloses claim 1 and Oh further discloses the first and second elongated projections formed in at least one line (see Figs 2-3; note applicant’s claims do not restrict all the projections forming a single line only because the claim states “comprising”). 
Claim 8: Modified Oh discloses claim 1 and Oh further discloses the side ears each including an upper limit member (projections sticking down from 14, see Fig 5) and each side bracket including a lower limit member (projections sticking up from 21, see Fig 5) that limit rotation against each other when the clip is closed (see Figs 2-5).
Claim 9: Modified Oh discloses claim 1 and Oh further discloses the lower clamping arm including a plurality of protrusions (23) disposed on an upper surface of the lower clamping arm. The proposed modification is to provide a series of openings in the lower clamping arm, which would result in the plurality of protrusions being disposed on either side of the openings as claimed. 
Claim 10: Modified Oh discloses claim 1 and Oh further discloses the tip of the upper clamping arm being formed at a front end of the upper clamping arm and this tip can be used to part hair if a user so desired. 
Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (KR 20-2013-0004512) in view of Kirby (US 7631648) as applied to claim 1 above and further in view of D’Alberto (US 2459926).
Claim 2: Modified Oh discloses the invention of claim 1 and Oh further discloses the upper clamping arm including an upper pressing member (14) adjacent the side ears arranged at the rear end of the upper clamping arm (see Figs 2-3). Modified Oh discloses the invention essentially as claimed except for the upper pressing member being knurled. D’Alberto, however, teaches a two piece hair clip with an upper and lower clamping member hinged together for pivotal movement and with an upper pressing member (16) that is knurled (17) in order to better grip the pressing member when opening and closing the clip (Col 3, 5-20). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the hair clip of modified Kim by providing the upper pressing member knurled in view of D’Alberto in order to improve grip of the pressing member during opening and closing of the clip. 
Claim 4: Modified Oh discloses claim 1 and Oh further discloses the lower clamping arm having a lower pressing member (21) adjacent the side brackets (see Figs 2-3). Modified Oh discloses the invention essentially as claimed except for a lower surface of the lower pressing member being wavy. 
D’Alberto, however, teaches a two piece hair clip with an upper and lower clamping member hinged together for pivotal movement and with an upper pressing member (16) and a lower pressing member (9) with a wavy lower surface (10; Col 3, 5-20) in order to better grip the pressing member when opening and closing the clip. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the hair clip of modified Kim by providing the lower pressing member wavy in view of D’Alberto in order to improve grip of the pressing member during opening and closing of the clip. 
Claim(s) 1, 4, 7 and 10, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20150359309) in view of Kirby (US 7631648).
Claim 1: Kim discloses a hair clip (10+20) including a curved upper clamping arm (10) including a tip (12) formed at a front end of the upper clamping arm (see Figs 1-4), two opposed side ears (material around 13, Fig 2) adjacent to a rear end of the upper clamping arm with each side ear having an aperture (13), a plurality of first elongated projections (18) and a plurality of second elongated projections (14) that are shorter than the elongated first projections and all the projections are disposed on a lower surface of the upper clamping arm (see Figs 1-4). A curvilinear curved lower clamping arm (20) having an upwardly curved/bent shape (see Fig 3) wherein the curvature of the lower clamping arm is less than the curvature of the upper clamping arm (see Fig 3). The front end of the lower clamping arm abuts against the inner side of the tip of the upper clamping arm (see Fig 3) while other portions of the upper clamping arm do not abut the lower clamping arm (see Fig 3). The lower clamping arm includes two side brackets (material around 23) adjacent to a rear end of the lower clamping arm and the two side brackets are positioned between the two side ears with each side bracket having an aperture (23, see Figs 1-3). The clip includes a hinge assembly (30 & 35) including a torsion spring (30) disposed between the side ears and the side brackets (see Figs 1-3) with a hinge pin (35) inserted through apertures in the side ears (13) and the apertures in the side brackets (23) and the torsion spring (see Fig 2) fastening the upper and lower clamping arms together and thereby forming the hair clip (see Figs 1-3). The hair clip can open and close via the hinge assembly. Kim discloses the plurality of second projections extending from peripheral sides of the upper clamping arm (see Figs 1-2). 
Kim discloses the invention essentially as claimed except for a series of central openings extending from adjacent the two side ears to a free end of the lower clamping arm and the plurality of first elongated projections extending through these openings. Kirby, however, teaches a hair clip (10) including a curved upper clamping arm (12) hinged (20) to a curved lower clamping arm (14) and teaches providing the lower clamping arm with a series of openings (30, Fig 3) extending from adjacent to the side ears (see Figs 1-3) to a free end of the lower clamping arm and a plurality of first elongated projections (22) extending from a lower surface of the upper clamping arm (see Figs 1-3) with the plurality of first elongated projections (22) extending through these openings when the clip is closed (see Fig 5; Col 3, 10-25) in order to better hold the hair and the clip together in position during use (Col 3, 10-25). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the hair clip of Kim by providing the lower clamping member with a series of centralized openings that mate with the plurality of first elongated projections in view of Kirby in order to better hold the clip in place during use. The plurality of second projections of Kim would not extend through these openings because the openings are centrally located on the lower clamping arm and the second projections are offset from the center. 
Claim 4: Modified Kim discloses the invention of claim 1 and Kim further discloses the lower clamping arm comprising a lower pressing member (21) adjacent the side brackets (see Fig 2) wherein the lower pressing member has a wavy shape (see Figs 1-3). 
Claim 7: Modified Kim discloses the invention of claim 1 and Kim further discloses the first elongated projections forming a single line and the second elongated projections forming two lines so the projections are arranged along at least one line (see Figs 1-3). 
Claim 10: Modified Kim discloses the invention of claim 1 and Kim further discloses the front end of the upper clamping arm forming a tip that can be used to part hair if so desired (see Figs 1-3). 
Claim(s) 2, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20150359309) in view of Kirby (US 7631648) as applied to claim 1 above and further in view of D’Alberto (US 2459926).
Claim 2: modified Kim discloses the invention of claim 1 and Kim further discloses the upper clamping arm including an upper pressing member (11) adjacent the side ears (see Figs 1-3). Modified Kim discloses the invention essentially as claimed except for the upper pressing member being knurled. 
D’Alberto, however, teaches a two piece hair clip with an upper and lower clamping member hinged together for pivotal movement and with an upper pressing member (16) that is knurled (17) in order to better grip the pressing member when opening and closing the clip. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the hair clip of modified Kim by providing the upper pressing member knurled in view of D’Alberto in order to improve grip of the pressing member during opening and closing of the clip. 
Claim(s) 9, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20150359309) in view of Kirby (US 7631648) as applied to claim 1 above and further in view of Chen (US 6019108).
Claim 9: Modified Kim discloses claim 1 and discloses the invention essentially as claimed except for the lower clamping arm including a plurality of protrusions. Chen, however, discloses a hinged hair clip (see Figs 1-4) having a curved upper clamping arm (3) and a curved lower clamping arm (1) with the upper clamping arm including a first plurality of elongated projections (32) and the lower clamping arm including a plurality of protrusions (12, Fig 1-4) disposed on an upper surface of the lower clamping arm all along the length of the lower clamping arm in order to prevent the clip from slipping out of the hair during use (Col 2, 55-60). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the clip of modified Kim by providing the lower clamping member with a series of protrusions in view of Chen in order to help prevent slippage of the clip during use. Since the proposed modification is to provide the openings centrally, this modification would also result in the plurality of protrusions being disposed at either side of the openings as claimed. 
Response to Arguments
Applicant's arguments filed 6/19/22 have been fully considered but they are not persuasive. 
The rejection of the claims with Chen has been withdrawn with applicant’s most recent amendment, rendering these arguments moot. 
Applicant argues the combination of Kim in view of Kirby specifically stating that in Kirby, “the teeth are short”; however, this is applicant’s opinion as no exact measurements are cited from the Kirby reference. Applicant argues that “the Kirby structures cannot hold hair firmly between the upper jaw and lower jaw”, but again provides not factual basis for this argument. Applicant has provided no evidence to establish an unobvious difference between the claimed product and the prior art, but rather has merely argued such alleged difference. Mere arguments cannot take the place of evidence.
The office also notes that applicant’s representative was contacted by phone to authorize an examiner’s amendment to place the application in condition for allowance, but attempts to reach applicant’s representative were unsuccessful. 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772